DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on 29 JUN 2022 has been entered.
Claim Rejections – 35 USC § 112
See previous Office action for a quotation of 35 U.S.C. 112(b)
Claims 3, 13, and all subsequent depending claims therein are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 3 and 13 recite, inter alia, “the ferroelectric metal-oxide material comprising one or more members of the group consisting of …, zirconium, …, hafnium”. The recited portion renders claims 3 and 13 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claims 3 and 13. Moreover, the recitation is amenable to multiple plausible constructions because the relationship, i.e., independent or related, between the recited portion and elements appearing earlier in independent claim 3 is not definite. For example, “having ferroelectric metal-oxide material there-between”. To be clear, neither “zirconium” nor “hafnium” is a metal-oxide. Applicant is reminded that claims with uncertain boundaries, i.e., claims that are not precise, clear, correct, and unambiguous, fail to inform the public of what constitutes infringement of the claim. Claims 3-14 have been interpreted in view of the specification without improperly importing limitations from the specification into the claims.
New Grounds of Rejection
New grounds of rejection, prior art reference Kohlstedt et al. (US 20060145225), Triyoso et al. (US 20150364535), and Iida et al. (US 20140141531) appear below.
Claim Rejections - 35 USC § 102/103
See previous Office action for quotations of 35 U.S.C. 102 and 103.
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kohlstedt et al. (US 20060145225; below, “Kohlstedt”). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known device” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 1, Kohlstedt in Figs. 1a, 1b, or 2 and related text, e.g., Abstract, paragraphs [0001] to [0082], claims, discloses a ferroelectric capacitor, comprising:

    PNG
    media_image1.png
    544
    580
    media_image1.png
    Greyscale

two conductive capacitor electrodes (2, 5) having ferroelectric material (3) there-between; and
a composite stack (4 or 4a+4b) comprising different composition non-ferroelectric metal oxides over an upper surface of a substrate (1); the composite stack having three or more layers (same-atomic-plane layers) with at least one of the layers containing a metal oxide selected from the group consisting of ScOx, Sc2O3, YOx, Y2O3, MgOx, MgO, SrOx, SrO, NbOx, GdOx, MoOx, RuOx, LaOx, VxOy, IrOx, CrOx, ZnOx, PrOx, CeOx, SmOx, and LuOx (e.g., [0059]).
Thus, Kohlstedt anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Kohlstedt’s ferroelectric capacitor cannot constitute each and every claimed element, it would have been obvious … to modify the structure of Kohlstedt because: 1. substituting known functional equivalents is not patentable …. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and 2. such modification would involve a mere change in configuration. It has been held that a change in configuration … is obvious, …. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 2, Kohlstedt discloses the ferroelectric capacitor of claim 1 wherein the composite stack (4 or 4a+4b) additionally comprises one or more of ZrOx, TaxOy, HfOx, TiOx, AlOx, and SiO2 (e.g., [0059]).
Claim Rejections – 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kohlstedt. MPEP § 2143(A)-(G).
RE 3, insofar as definite, Kohlstedt in Figs. 1a, 1b, or 2 and related text, e.g., Abstract, paragraphs [0001] to [0082], claims, discloses a ferroelectric capacitor, comprising:
two conductive capacitor electrodes (2, 5) having ferroelectric metal-oxide material (3) there-between, the ferroelectric metal-oxide material (3) comprising one or more members of the group consisting of transition metal oxide, zirconium [sic], zirconium oxide, hafnium [sic], hafnium oxide, lead zirconium titanate, tantalum oxide, strontium oxide, strontium titanium oxide, titanium oxide, and barium strontium titanate (e.g., [0033]), and which may have dopant therein which comprises one or more of silicon, aluminum, lanthanum, yttrium, erbium, calcium, magnesium, strontium, lutetium, dysprosium, gadolinium, praseodymium, chromium, niobium, tantalum, hafnium, zirconium, vanadium manganese, cobalt, nickel, carbon and any other rare earth element (e.g., [0061]); and
non-ferroelectric material (e.g., 4 or 4a+4b) between at least one of the conductive capacitor electrodes (2, 5) and the ferroelectric metal-oxide material (3), the non-ferroelectric material (e.g., 4 or 4a+4b) comprising a composite stack comprising at least two different non-ferroelectric metal oxide compositions selected from the group consisting of are selected from among TiOx, AlOx, Al2O3, ScOx, Sc2O3, ZrOx, YOx, Y2O3, MgOx, MgO, HfOx, SrOx, SrO, TaxOy, NbOx, GdOx, MoOx, RuOx, LaOx, VxOy, IrOx, CrOx, ZnOx, PrOx, CeOx, SmOx, and LuOx, the non-ferroelectric material (e.g., 4 or 4a+4b) having an overall conductivity that is lower than the conductivity conductive capacitor electrode (2 or 5) which the non-ferroelectric material (e.g., 4 or 4a+4b) is more proximate (e.g., [0026], [0067], [0072]).
Regarding the underlined portion of claim 3, although “non-ferroelectric material having an overall conductivity that is lower than the conductivity conductive capacitor electrode which the non-ferroelectric material is more proximate” is not explicitly taught, it would have been obvious to one of ordinary skill in the art at the time of the invention to perform routine experimentation in order to arrive at an optimal conductivity that would improve device performance. Applicants are reminded that it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
Claims 4, 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kohlstedt as evidenced in or in view of Chavan et al. (US 20150303206; below, “Chavan” – previously cited 10 AUG 2020 IDS noted reference). MPEP § 2143(A)-(G).
RE 4, insofar as definite, Kohlstedt discloses the claimed invention except for the ferroelectric capacitor of claim 3, wherein each of the capacitor electrodes (2, 5) independently comprises one or more materials selected from the group consisting of IrOx, SrRuO3, RuOx, LSCO, TiSix, TaSix, RuSix, WNxSiy, Ru, TiAlN, TaN, WNx, TiSixNy, TaSixNy, RuSixNy, and RuSixTiyNz.
It would have been obvious … to use one or more materials selected from the group described in claim 4; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960). As evidence, Chavan, in FIGS. 1-8 and related text, e.g., Abstract, paragraphs [0001] to [0031], claims, teaches each of capacitor electrodes (14, 40) independently comprises one or more materials selected from the group consisting of IrOx, SrRuO3, RuOx, LSCO, TiSix, TaSix, RuSix, WNxSiy, Ru, TiAlN, TaN, WNx, TiSixNy, TaSixNy, RuSixNy, and RuSixTiyNz (e.g., [0017], [0028]).
It would have been obvious … to modify Kohlstedt as taught by Chavan so as to use readily available and industrially approved materials, since it has been held that substituting known functional equivalents, i.e., obvious expedients, is not patentable …. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Applicants are reminded that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), see MPEP § 2144.06. Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 5, insofar as definite, Kohlstedt discloses the claimed invention except for the ferroelectric capacitor of claim 3, wherein each of the capacitor electrodes (2, 5) independently comprises one or more materials selected from the group consisting of RuOx, TiSix, TaSix, RuSix, Ru, TiAlN, TaN, TiSixNy, TaSixNy, and RuSixNy.
Chavan teaches each of capacitor electrodes (14, 40) independently comprises one or more materials selected from the group consisting of RuOx, TiSix, TaSix, RuSix, Ru, TiAlN, TaN, TiSixNy, TaSixNy, and RuSixNy (e.g., [0017], [0028]). See motivation to combine and analysis above in the rejection of claim 4.
RE 13, insofar as definite, Kohlstedt discloses the claimed invention except for the ferroelectric capacitor of claim 3, wherein the ferroelectric metal-oxide material (3) comprises one or more members of the group consisting of zirconium [sic], zirconium oxide, hafnium [sic], hafnium oxide, lead zirconium titanate, tantalum oxide, strontium oxide, and strontium titanium oxide.
Chavan teaches a ferroelectric metal-oxide material comprises one or more members of the group consisting of zirconium, zirconium oxide, hafnium, hafnium oxide, lead zirconium titanate, tantalum oxide, strontium oxide, and strontium titanium oxide. (e.g., [0025]). See motivation to combine and analysis above in the rejection of claim 4.
Claims 6, 7, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kohlstedt as evidenced in or in view of Pandey et al.  (US 20150340372; below, “Pandey” – previously cited 10 AUG 2020 IDS noted reference). MPEP § 2143(A)-(G).
RE 6, insofar as definite, Kohlstedt discloses the claimed invention except for the ferroelectric capacitor of claim 3, wherein the non-ferroelectric metal oxide compositions are independently selected from the group consisting of TiOx, AlOx, ZrOx, MgOx, HfOx, and NbOx. It would have been obvious … to use non-ferroelectric metal oxide compositions from the group described in claim 6; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960). As evidence, Pandey teaches non-ferroelectric metal oxide compositions are independently selected from the group consisting of TiOx, AlOx, ZrOx, MgOx, HfOx, and NbOx. (e.g., [0040]-[0043], [0054], [0068]). 
It would have been obvious … to modify Kohlstedt as taught by Pandey so as to use readily available and industrially approved materials, since it has been held that substituting known functional equivalents, i.e., obvious expedients, is not patentable …. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Applicants are reminded that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), see MPEP § 2144.06. Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 7, insofar as definite, Kohlstedt discloses the claimed invention except for the ferroelectric capacitor of claim 6, wherein at least one of the non-ferroelectric metal oxide compositions is TiOx.
Pandey teaches at least one of the non-ferroelectric metal oxide compositions is TiOx (e.g., [0040]-[0043], [0054], [0068]). See motivation to combine and analysis above in the rejection of claim 6.
RE 10, insofar as definite, Kohlstedt discloses the claimed invention except for the ferroelectric capacitor of claim 6, wherein at least one of the non-ferroelectric metal oxide compositions is ZrOx.
 Pandey teaches at least one non-ferroelectric metal oxide compositions is ZrOx (e.g., [0040]-[0043], [0054], [0068]). See motivation to combine and analysis above in the rejection of claim 6.
RE 12, insofar as definite, Kohlstedt discloses the claimed invention except for the ferroelectric capacitor of claim 6, wherein at least one of the non-ferroelectric metal oxide compositions is HfOx.
Pandey teaches at least one non-ferroelectric metal oxide compositions is HfOx (e.g., [0040]-[0043], [0054], [0068]). See motivation to combine and analysis above in the rejection of claim 6.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kohlstedt as evidenced in or in view of Pandey as further evidenced in or in view of Triyoso et al.  (US 20150364535; below, “Triyoso”). MPEP § 2143(A)-(G).
RE 8, insofar as definite, Kohlstedt as evidenced in or in view of Pandey discloses the claimed invention except for the ferroelectric capacitor of claim 6, wherein at least one of the non-ferroelectric metal oxide compositions is AlOx.
Triyoso, in FIGS. 1-11 and related text, e.g., Abstract, paragraphs [0001] to [0093] teaches at least one of a non-ferroelectric metal oxide compositions is AlOx (e.g., claim 20).
It would have been obvious … to modify Kohlstedt as evidenced in or in view of Pandey as taught by Triyoso so as to use readily available and industrially approved materials, since it has been held that substituting known functional equivalents, i.e., obvious expedients, is not patentable …. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kohlstedt as evidenced in or in view of Pandey as further evidenced in or in view of Iida et al.  (US 20140141531; below, “Iida”). MPEP § 2143(A)-(G).
RE 9, insofar as definite, Kohlstedt as evidenced in or in view of Pandey discloses the claimed invention except for the ferroelectric capacitor of claim 6, wherein at least one of the non-ferroelectric metal oxide compositions is NbOx.
Iida, in Figs. 1(a)-1(f) and related text, e.g., Abstract, paragraphs [0001] to [0062] teaches at least one non-ferroelectric metal oxide compositions is NbOx (e.g., [0006]). Annealing NbOx at temperature greater than its critical temperature, NbOx undergoes a polar-to-centrosymmetric structural transformation and loses its ferroelectricity.
It would have been obvious … to modify Kohlstedt as evidenced in or in view of Pandey as taught by Iida so as to use readily available and industrially approved materials, since it has been held that substituting known functional equivalents, i.e., obvious expedients, is not patentable …. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 11, insofar as definite, Kohlstedt as evidenced in or in view of Pandey discloses the claimed invention except for the ferroelectric capacitor of claim 6, wherein at least one of the non-ferroelectric metal oxide compositions is MgOx.
Iida, in Figs. 1(a)-1(f) and related text, e.g., Abstract, paragraphs [0001] to [0062] teaches at least one non-ferroelectric metal oxide compositions is MgOx (e.g., [0006]). Annealing MgOx at temperature greater than its critical temperature, MgOx undergoes a polar-to-centrosymmetric structural transformation and loses its ferroelectricity. See motivation to combine and analysis above in the rejection of claim 9.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kohlstedt as evidenced in or in view of Chavan as further evidenced in or in view of Iida. MPEP § 2143(A)-(G).
RE 14, insofar as definite, Kohlstedt as evidenced in or in view of Chavan discloses the claimed invention except for the ferroelectric capacitor of claim 13, wherein at least one of the non-ferroelectric metal oxide compositions is NbOx.
Iida, in Figs. 1(a)-1(f) and related text, e.g., Abstract, paragraphs [0001] to [0062] teaches at least one non-ferroelectric metal oxide compositions is NbOx (e.g., [0006]). Annealing NbOx at temperature greater than its critical temperature, NbOx undergoes a polar-to-centrosymmetric structural transformation and loses its ferroelectricity.
It would have been obvious … to modify Kohlstedt as evidenced in or in view of Chavan as taught by Iida so as to use readily available and industrially approved materials, since it has been held that substituting known functional equivalents, i.e., obvious expedients, is not patentable …. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
Claims 1-14 are rejected.
Remarks
The 29 JUN 2022 (CLM) amendments to claims 1-2 have been noted and entered.
Response to Applicant’s Amendments and/or Arguments
Applicants’ 29 JUN 2022 rebuttal arguments (REM page 6) have been fully considered, but are found to be unpersuasive in light of the arguments and positions outlined above. Furthermore, applicants’ arguments vis-à-vis patentability have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815